El Juez Asociado Señoh Hutchison,
emitió la opinión del tribunal.
La presente es una apelación de una sentencia dictada en favor de Vicente López, dueño de cierto ganado embargado por la parte apelante como de la propiedad de Amelia Costas Eerrer, demandada en un procedimiento ejecutivo sumario.
La primera contención de la apelante es que la corte de distrito erró al declarar sin lugar una excepción previa a la demanda radicada por López, quien, al trabarse el embargo, alegó ser dueño de los bienes embargados, sin especificar la fuente de su título o la manera en que adquirió. La alegación de dominio, sin más, era la consignación de un hecho último, y la omisión de detalles no equivalió a dejarse de alegar hechos suficientes para constituir causa de acción. 21 Cal. Jur. 38.
La segunda contención es que la corte de distrito erró al admitir un documento de venta, infringiendo el artículo 1195 del Código Civil, que dispone que:
“La fecha de un documento privado no se contará respecto de terceros, sino desde el día en que hubiese sido incorporado o inscrito en un registro público, desde la muerte de cualquiera de los que lo firmaron, o desde el día en que se entregase a un funcionario público por razón de su oficio. ’ ’
La disposición del código se dirige al valor probatorio de un documento privado, en lo que concierne a la fecha del *53mismo, y no a su admisibilidad en evidencia. El caso dé autos se rige por el de Mattei v. Díaz, 25 D.P.R. 332, y el de Longpré v. Wolff, 23 D.P.R. 15; no por Aguayo v. Vázquez, 33 D.P.R. 913, citado por la apelante. El Juez de distrito no erró al admitir en evidencia el documento de venta.
Otra contención es que la corte erró al eliminar del récord cierta pregunta y las contestaciones a otras dos preguntas. Estos errores, de haberse cometido, no exigirían, bajo las circunstancias del presente caso, la revocación.
La contención final de la apelante es que la corte cometió error al apreciar la prueba en conjunto. En su relación de hechos y opinión el juez dice que creyó a los testigos del reclamante. Sus declaraciones, de ser ciertas, dan amplio apoyo a la sentencia. Si bien las circunstancias en que descansó la apelante podrían haber justificado un resultado diferente, no son tan incompatibles con los hechos reseñados por los testigos del reclamante que justifiquen a este tribunal en alterar la conclusión a que llegó el juez de distrito.

Debe confirmarse la sentencia apelada.